Eaton Vance Corp.

2013 INCENTIVE COMPENSATION NONQUALIFIED EMPLOYEE STOCK PURCHASE PLAN

October 4, 2013

as Amended and Restated on October 30, 2015 and January 16, 2019

 

The purpose of this 2013 Incentive Compensation Nonqualified Employee Stock
Purchase Plan, as amended and restated, (the “Incentive ESPP”) is to provide
employees of Eaton Vance Corp. (the “Company”) and its subsidiaries with
opportunities to apply up to fifty percent (50%) of their Non-Base Compensation
(as defined below) to purchase shares of the Company’s non-voting common stock
(the “Non-Voting Common Stock”) in accordance with the terms hereof. Either
authorized and unissued shares of Non-Voting Common Stock or issued shares of
Non-Voting Common Stock heretofore or hereafter reacquired by the Company may be
issued under the Incentive ESPP. Nine hundred thousand (900,000) shares of
Non-Voting Common Stock in the aggregate have been approved for this purpose,
subject to any adjustment pursuant to Section 13 hereof.

1.                  Administration. The Incentive ESPP will be administered by
the Company’s Board of Directors (the “Board”) or by a Committee appointed by
the Board (the “Committee”) (See Exhibit A). The Board or the Committee has
authority to make rules and regulations for the administration of the Incentive
ESPP and its interpretation and decisions with regard thereto shall be final and
conclusive.

2.                  Eligibility. Any employee of the Company or any subsidiary
of the Company who receives Non-Base Compensation is eligible to elect to
participate in any one or more of the offerings of Options (as defined in
Section 7) to purchase Non-Voting Common Stock under the Incentive ESPP. The
Company retains the discretion to determine which eligible employees may
participate in an offering.

3.                  Offerings. The Company will make one or more offerings
(“Offerings”) to eligible employees who elect to purchase shares of Non-Voting
Common Stock under this Incentive ESPP. Offerings will begin on or about each
November 16, February 16, May 16 and August 16, or the first business day
thereafter (the “Offering Commencement Dates”), with the actual Offering
Commencement Date for each Plan Period (as defined below) to be communicated to
eligible employees no later than ten (10) days prior to such Offering
Commencement Date. Each Offering Commencement Date will begin a three (3) month
period (a “Plan Period”). The Board or the Committee may, at its discretion,
choose a different commencement date for Offerings under the Incentive ESPP.

4.                  Participation. An eligible employee may participate in any
Offering by completing and submitting an online election form with the Company’s
authorized agent or otherwise completing and forwarding such other written or
electronic election form approved by the Company to the employee’s appropriate
payroll office, in either case, by the tenth (10th) day of the month in which
the applicable Offering Commencement Date occurs and complying with

 

 

such other administrative procedures as the Board or the Committee shall
establish from time to time. The participating employee will elect on such
election form to apply any whole percentage from a minimum of five percent (5%)
to a maximum of fifty percent (50%) of the Non-Base Compensation the employee
will receive during the following Plan Period (such amount, the “Elected
Amount”) to purchase shares of Non-Voting Common Stock. Unless an employee
withdraws from the Incentive ESPP in accordance with Section 6 hereof, the
employee’s Elected Amount will remain the same for future Offerings under the
Incentive ESPP as long as the Incentive ESPP remains in effect. The term
“Non-Base Compensation” means any compensation other than (a) current base
salary, (b) retroactive base salary, (c) overtime, (d) dividends on unvested
restricted stock and (e) vacation payouts and shall include, without limitation,
annual cash incentives awarded by the Company, including cash amounts paid in
settlement of incentive awards under the Eaton Vance Corp. Deferred Alpha
Incentive Plan (and similar incentive plans), bonuses known as pre-tax incentive
bonuses and annual sales bonuses, as well as monthly cash incentive bonuses and
commissions.

5.                  Interest. Interest will not be paid on any portion of any
Elected Amount to be applied to the purchase of shares of Non-Voting Common
Stock pursuant to the terms hereof, except to the extent that the Board or the
Committee, in its sole discretion, elects to credit an employee with interest on
the employee’s Elected Amount at such rate as it may from time to time
determine.

6.                  Withdrawal. An employee who has elected to participate under
the Incentive ESPP may withdraw his or her election to participate in an
Offering by giving notice to the Company or its authorized agent at any time
prior to the close of business on the tenth (10th) day prior to the applicable
Exercise Date (as defined below). The portion of any Elected Amount withheld for
the purchase of shares of Non-Voting Common Stock and not used for the purchase
of such shares shall be returned without interest. The employee may participate
in any subsequent Offering in accordance with terms and conditions established
by the Board or the Committee.

7.       Purchase of Shares.

(a) Number of Shares. On the Offering Commencement Date of each Plan Period, the
Company will grant to each eligible employee who is then a participant in the
Incentive ESPP an option (an “Option”) to purchase on the last business day of
such Plan Period (the “Exercise Date”) at the applicable purchase price (the
“Option Price”) up to a whole number of shares of Non-Voting Common Stock
determined by dividing the Elected Amount by Option Price.

(b) Option Price. The Option Price will be ninety percent (90%) of the lesser of
the closing price of the Non-Voting Common Stock on (i) the Offering
Commencement Date or (ii) the Exercise Date. The closing price shall be the
closing price (for the primary trading session) on any national securities
exchange on which the Non-Voting Common Stock is listed. If no sales of
Non-Voting Common Stock were made on such a day, the price of the Non-Voting
Common Stock shall be the reported price for the most recent previous day on
which sales were made.

 

 

 

(c) Exercise of Option. Each employee who continues to be a participant in the
Incentive ESPP on the Exercise Date shall be deemed to have exercised his Option
at the Option Price on such date and shall be deemed to have purchased from the
Company the number of whole shares of Non-Voting Common Stock reserved for the
purpose of the Incentive ESPP that his or her Elected Amount will pay for.

(d) Return of Unused Elected Amount. Any balance of the Elected Amount
representing a fractional share interest will be carried forward for the
following Offering unless the participating employee elects not to participate
in the following Offering, in which case the balance will be returned to the
participating employee without interest following the Exercise Date.

8.       Issuance of Shares. Shares of Non-Voting Common Stock purchased under
the Incentive ESPP will held in book entry in an account at the brokerage firm
designated by the Company, which account may be in the name of the employee or
in the name of the employee and another person of legal age as joint tenants
with rights of survivorship.

9.       Rights on Termination of Employment. If a participating employee's
employment ends before the last business day of a Plan Period, no portion of
such employee’s Elected Amount shall be taken from any pay then due and owing to
the employee and the portion of any Elected Amount then held by the Company
shall be paid to the employee. In the event of the employee’s death before the
last business day of a Plan Period, the Company shall, upon notification of such
death, pay any portion of the Elected Amount then held by the Company (a) to
such beneficiary or beneficiaries as the employee has designated in writing
during his or her lifetime to the Company (each a “Designated Beneficiary”); (b)
if there is no such Designated Beneficiary, to his or her surviving spouse; (c)
if none, to the executor or administrator of the employee’s estate; or (d) if no
such executor or administrator has been appointed to the knowledge of the
Company, to such other person(s) as the Company may, in its discretion,
designate.

10.       Optionees Not Stockholders. Neither the granting of an Option to an
employee nor the deductions from his or her Non-Base Compensation shall make
such employee a stockholder of the shares of Non-Voting Common Stock covered by
an Option under this Incentive ESPP until he or she has purchased and received
such shares.

11.       Options Not Transferable. Options under this Incentive ESPP are not
transferable by a participating employee other than by will or the laws of
descent and distribution, and are exercisable during the employee’s lifetime
only by the employee.

12.       Application of Funds. All funds received or held by the Company under
this Incentive ESPP may be combined with other corporate funds and may be used
for any corporate purpose, unless expressly forbidden under the laws of the
country of domicile of a particular subsidiary.

13.       Adjustment for Changes in Non-Voting Common Stock and Certain Other
Events.

(a) Changes in Capitalization. In the event of any stock split, reverse stock

 

 

split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Non-Voting Common Stock other than an
ordinary cash dividend, (i) the number and class of securities available under
this Incentive ESPP and (ii) the Option Price shall be equitably adjusted to the
extent determined by the Board or the Committee.

(b)       Reorganization Events.

(i)       Definition. A “Reorganization Event” shall mean: (A) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Non-Voting Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property or is cancelled, (B)
any transfer or disposition of all of the Non-Voting Common Stock of the Company
for cash, securities or other property pursuant to a share exchange or other
transaction or (C) any liquidation or dissolution of the Company.

 

(ii)       Consequences of a Reorganization Event on Options. In connection with
a Reorganization Event, the Board or the Committee may take any one or more of
the following actions as to outstanding Options on such terms as the Board or
the Committee determines: (A) provide that Options shall be assumed, or
substantially equivalent Options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (B) upon written notice to
employees, provide that all outstanding Options will be terminated immediately
prior to the consummation of such Reorganization Event and that all such
outstanding Options will become exercisable to the extent of the Elected Amount
held by the Company as of a date specified by the Board or the Committee in such
notice, which date shall not be less than ten (10) days preceding the effective
date of the Reorganization Event, (C) upon written notice to employees, provide
that all outstanding Options will be cancelled as of a date prior to the
effective date of the Reorganization Event and that any portion of the
participating employee’s Elected Amount held by the Company will be returned to
participating employees on such date, (D) in the event of a Reorganization Event
under the terms of which holders of Non-Voting Common Stock will receive upon
consummation thereof a cash payment for each share surrendered in the
Reorganization Event (the “Acquisition Price”), change the last day of the Plan
Period to be the date of the consummation of the Reorganization Event and make
or provide for a cash payment to each employee equal to (1) (I) the Acquisition
Price times (II) the number of shares of Non-Voting Common Stock that the
employee’s Elected Amount could purchase at the Option Price, where the
Acquisition Price is treated as the fair market value of the Non-Voting Common
Stock on the last day of the applicable Plan Period for purposes of determining
the Option Price under Section 7(b) hereof, and where the number of shares that
could be purchased is determined in accordance with Section 7(a) hereof, minus
(2) the result of multiplying such number of shares by such Option Price,
(E) provide that, in connection with a liquidation or dissolution of the
Company, Options shall convert into the right to receive liquidation proceeds
(net of the Option Price thereof) and (F) any combination of the foregoing.

 

For purposes of clause (A) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Non-Voting Common Stock subject to the Option
immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Non-Voting Common

 

 

Stock for each share of Non-Voting Common Stock held immediately prior to the
consummation of the Reorganization Event (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding shares of Non-Voting Common Stock); provided, however, that
if the consideration received as a result of the Reorganization Event is not
solely common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise of
Options to consist solely of such number of shares of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) that the Board
determines to be equivalent in value (as of the date of such determination or
another date specified by the Board) to the per share consideration received by
holders of outstanding shares of Non-Voting Common Stock as a result of the
Reorganization Event.

14.       Amendments to or Termination of the Incentive ESPP. The Board may at
any time, and from time to time, without notice, amend, modify, suspend or
terminate this Incentive ESPP, provided however that the then-existing rights of
all participating employee’s shall not be adversely affected thereby. For the
avoidance of doubt, participating employees shall not be adversely affected by
any amendment, modification, suspension or termination of this Incentive ESPP as
long as the participating employees may receive a refund on any amounts
otherwise allocable to shares of Non-Voting Common Stock not purchased.

15.       Governmental Regulations. The Company’s obligation to sell and deliver
Non-Voting Common Stock under this Incentive ESPP is subject to listing on a
national stock exchange (to the extent the Non-Voting Common Stock is then so
listed or quoted) and the approval of all governmental authorities required in
connection with the authorization, issuance or sale of such stock.

16.       Governing Law. The Incentive ESPP shall be governed by Maryland law
except to the extent that such law is preempted by federal law.

17.       Issuance of Shares. Shares may be issued upon exercise of an Option
from authorized but unissued Non-Voting Common Stock, from shares held in the
treasury of the Company, or from any other proper source.

18.       Restriction on Sale of Shares. No participating employee shall be
permitted to sell any shares of Non-Voting Common Stock purchased under the
Incentive ESPP until the earliest of (a) the first anniversary of the Exercise
Date on which the shares were purchased; (b) the participating employee’s death;
and (c) the date on which the participating employee presents proof satisfactory
to the Company that he or she has either become disabled within the meaning of
Section 22(e)(3) of the Code or needs such shares on account of Hardship. For
purposes of the Incentive ESPP, “Hardship” shall mean an immediate and heavy
financial need which may be met only by the sale of shares of Non-Voting Common
Stock, as determined by the Board or Committee in accordance with
nondiscriminatory standards.

19.       Withholding. Each participating employee shall, no later than the date
of the event creating the tax liability, make provision satisfactory to the
Board or Committee for payment of any taxes required by law to be withheld in
connection with any transaction related

 

 

to Options granted to or shares acquired by such employee pursuant to the
Incentive ESPP. The Company may, to the extent permitted by law, deduct any such
taxes from any payment of any kind otherwise due to an employee.

20.       Effective Date. The Incentive ESPP initially took effect on October 4,
2013. It was initially approved by the Board of Directors on October 3, 2013 and
approved by the Voting Stockholders on October 4, 2013. The Incentive ESPP, as
amended and restated, shall take effect on January 16, 2019, the date it was
approved by the Voting Stockholders; it was approved by the Board of Directors
on January 10, 2019.

 

 

 

 

 

EXHIBIT A

 

Initial actions taken by the Board, and approved by the Voting Stockholders,
effective October 4, 2013.

 

Pursuant to Section 1 of the Incentive ESPP, the Board appoints the Executive
Management Committee to administer the Incentive ESPP.

 